Citation Nr: 0827590	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-22 534	)	DATE
	)
	)


THE ISSUE

Whether a December 1984 decision of the Board of Veterans' 
Appeals denying an evaluation in excess of 10 percent for 
post-concussion syndrome should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The Moving Party served on active duty from December 1976 to 
January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the Moving Party alleging CUE in a 
December 1984 decision.  

In June 2007, the appellant's motion to advance the 
appellant's case on the docket was granted.  

Although the Moving Party is challenging a December 1984 
decision of the Board, the basis of that challenge is that in 
1981 and the three years following, VA did not follow the 
proper procedures and apply the law that was then in effect.  
For the most part, the regulations at issue were not amended 
between 1981 and 1984, inclusive, so a parenthetical of 
(1981-1984) in the citations to the Code of Federal 
Regulations will indicate that the regulation remained the 
same for all four years.  For any regulations that were 
amended during that time period, the citation will also 
include an explanatory parenthetical to address the 
particular amendment.  Any Code of Federal Regulations 
citations without a year identified will be to the current 
version-that is, 2007.  

FINDINGS OF FACT

1.  In December 1984, the Board denied an evaluation in 
excess of 10 percent for post-concussion syndrome.  

2.  The Moving Party's initial evaluation of 100 percent for 
post-concussion syndrome was properly discontinued when he 
failed to report to his required VA examinations.  

3.  The Moving Party's evaluation of 10 percent, effective 
from January 1, 1982, was a resumption of a previously-
discontinued disability rating and was not a reduction in the 
continuance of a total disability rating.  

4.  No procedural error was committed.  


CONCLUSION OF LAW

The December 1984 decision denying an evaluation in excess of 
10 percent for post-concussion syndrome was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 3.655,  20.1400 to 20.1411 (2007); 38 C.F.R. 
§§ 3.103, 3.158, 3.327, 3.343, 3.344, 3.501, 3.655, 4.28 
(1981-1984).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Procedural background 

By correspondence received in June 2007, the Moving Party 
alleged CUE in the Board's December 1984 decision.  
Specifically, he contended that the Board 

ignored various lay accounts of sleep 
disturbance, memory loss, headaches, and 
syncope.  Most relevant are the lay 
statements from the veteran's employers 
which indicate the veteran suffered 
additional injuries due to syncopal 
events, not to mention restriction of 
duties, loss of pay, and loss of 
opportunity for promotion.  The appellant 
asserts this lay testimony constitutes 
objective evidence of a greater level of 
disability than that allowed by the 
Board. 

In July 2007, the Board issued a decision that CUE was not 
shown in the December 1984 decision.  The Board found that at 
the time of the December 1984 decision, the Board had not 
only considered the evidence identified by the Moving Party, 
but had explicitly discussed all but one lay statement in the 
December 1984 decision.  With respect to that one lay 
statement, the Board found that the person making the 
statement had no personal knowledge of the events described, 
but was merely relaying what the Moving Party had told him.  
Moreover, the record contained other evidence of the facts 
described in that statement.  Even if the December 1984 Board 
had failed to consider that statement, since the information 
contained in the letter would not modify the facts as they 
were known at the time, the Board determined that there was 
no CUE in the Board's December 1984 decision.  

The Moving Party appealed to the Court of Appeals for 
Veterans Claims.  In May 2008, the Moving Party and counsel 
for the Department of Veterans Affairs (VA) filed with the 
court of appeals a joint motion for a partial remand.  Since 
the Moving Party did not contest the Board's July 2007 
decision regarding the CUE theory discussed in the Board's 
July 2007 decision, the parties agreed that the issue of CUE 
based on the theory that in its December 1984 decision the 
Board had not considered all relevant evidence, should be 
dismissed.  The parties asserted, however, that in its 
July 2007 decision, the Board had improperly failed to 
address an alternative CUE theory-that is, that by reducing 
the Moving Party's disability rating from 100 percent to 
10 percent, the Board committed CUE in its December 1984 
decision.  Although the Moving Party's three-page motion for 
revision filed with the Board in July 2007 contained no such 
argument, since the court of appeals incorporated by 
reference the instructions of the joint motion for partial 
remand, the Board will address that CUE theory here. 

As discussed in detail below, because the Moving Party's 
disability was not stabilized, under VA regulations, he was 
required to report for a VA examination to reexamine his 
disability two years after discharge from service.  Because 
he failed to report to the required VA examinations, his 
disability compensation payments were discontinued.  Thus, 
when he then reported for his required VA examinations, the 
disability rating assigned was in accordance with the special 
rules for the resumption of the disability rating following 
the failure to report for a required examination.  VA 
followed all the applicable regulations.  

The Moving Party, however, ignores the regulations governing 
the discontinuation of disability compensation payments due 
to failure to report for required VA examination, and argues 
that the Board improperly reduced the continuance of a 



total disability rating.  Not only does he rely on a 
regulation that explicitly does not apply to a disability 
that was not long-standing, but he fails to understand that 
the total disability rating was discontinued by his own 
actions.  There is no CUE in the Board's December 1984 
decision.  


B.  The Board committed no clear and unmistakable error in 
its December 1984 decision

1.  CUE standards 

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411.  However, CUE is a very specific and rare 
kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions were incorrectly applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions not applicable here, no new evidence will be 
considered in connection with the disposition of the motion.  
38 C.F.R. § 20.1405(b).

In addition, to warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  




A decision of the Board that revises a prior Board decision 
on the grounds of clear and unmistakable error has the same 
effect as if the decision had been made on the date of the 
prior decision.  38 C.F.R. § 20.1406(a).
	
2.  The Moving Party failed to report to required VA 
examinations 

In May 1979, the VA Regional Office (RO) in Anchorage, 
Alaska, granted service connection for the Moving Party's 
post-concussion syndrome and assigned a 100 percent 
disability rating.  In that rating decision, the RO indicated 
that a future examination was necessary in January 1981.  

Every person in receipt of compensation was required to 
submit to examinations when required under VA regulations or 
other proper authority.  38 C.F.R. § 3.329 (1981-1984).  
Reexaminations were requested where the disability was likely 
to improve materially in the future.  38 C.F.R. § 3.327(a) 
(1981-1984).  Following an initial VA examination, 
reexamination would be scheduled within not less than two 
years or not more than 5 years within the judgment of the 
rating board, unless another time period would be specified.  
38 C.F.R. § 3.327(b) (1981-1984).  

A future examination would not be scheduled, however, when a 
disability had been established as static.  38 C.F.R. 
§ 3.327(b) (1981-1984).  But at the time of the initial 
evaluation, the Moving Party's disability had not been 
established as static.  The fact that as part of the May 1979 
rating decision, the RO determined that a reexamination 
should be scheduled by January 1981 shows that the RO had 
made no determination that the disability was established as 
static.  Indeed, at the time of that rating decision, the 
Moving Party had not yet had a VA compensation and pension 
(C&P) examination.  Rather, the evaluation by the RO had been 
assigned based on the findings in the Moving Party's service 
treatment records.  

In February 1981, the Moving Party's claims file was 
transferred from the RO in Los Angeles, California, to the RO 
in San Francisco, California.  In March 1981, the RO wrote to 
the Moving Party at an address in Eureka, California, asking 
him to furnish authorizations for medical records for 
treatment from 1980 through March 1981.  The claims folder 
does not show that that letter was returned as undeliverable.  
The Moving Party did not send the medical authorizations to 
VA.    

In March 1981, the Moving Party's address was changed to 
Newhall, California.  In May 1981, the Moving Party was 
scheduled for reexamination in San Francisco, California.  He 
failed to report for the examination and no explanation was 
provided.  

In July 1981, the Moving Party was scheduled for 
reexamination in Los Angeles.  He did not report for the 
examination.  The Moving Party's claims folder was thereafter 
transferred to the RO at Anchorage, Alaska.  

In September 1981, the RO in Anchorage sent the Moving Party 
notice that arrangements were being made to schedule an 
examination in Alaska.  A neurology examination was scheduled 
for December 1981.  The Moving Party did not report for the 
examination and no explanation was provided. 

In December 1981, the Anchorage RO put a notation in the 
Moving Party's claims file that he failed to make required 
medical appointments, there were no static disabilities, and 
that his compensation payments should be suspended for 
failure to keep the medical appointments.  

The regulations as in effect in December 1981 provided that 
when a veteran failed to report for a VA examination, the 
awards to the veteran would be discontinued.  38 C.F.R. 
§ 3.655(a) (1981-1984).  There were two exceptions to that 
discontinuation rule that do not apply here.  The first 
exception was that if a veteran had one or more static 
disabilities and failed to report for a VA examination, that 
veteran's award would be amended to pay an amount based on 
the static disabilities.  38 C.F.R. § 3.655(b) (1981-1984).  
As noted above, the Moving Party's disability was not 
established as static at the time of the May 1979 rating 
decision.  And since the Moving Party had not provided 
medical authorizations for his treatment records for 1980 and 
1981, in December 1981, there was no additional medical 
evidence in the claims file to establish whether the 
disability had become static.  

The other exception to the discontinuation rule applied when 
a veteran had been assigned a prestabilization rating.  In 
that circumstance, upon the veteran's failure to report to 
required VA examinations, the disability would be deemed a 
static disability for purposes of discontinuation of awards.  
38 C.F.R. § 3.655(b) (1981-1984).  A prestabilization rating 
could be assigned in lieu of schedular ratings, but not if a 
total disability rating was immediately assignable at 
discharge by using the schedular criteria.  38 C.F.R. § 4.28 
(1981-1984).  Since a 100 percent rating based on the 
schedular criteria had been assigned from the day following 
the discharge date to the Moving Party's disability, no 
prestabilization rating had been assigned.  Thus, neither 
exception to the discontinuation rule applies to this case.  
The general rule-that is,  that when a veteran failed to 
report for a VA examination, the awards to that veteran would 
be discontinued-was applicable here.  

The Board notes that as a result of a 1993 amendment, section 
3.655 of the regulations now provides that when a veteran 
fails to report for a VA examination without good cause, the 
veteran must be given a pre-termination notice informing the 
veteran that the payments will be terminated after 60 days.  
38 C.F.R. § 3.655(c) (2007) (as amended by 58 Fed. Reg. 46865 
(Sept. 3, 1993)).  But no such pre-termination notice 
requirement existed during the period at issue in this case.  

Accordingly, in December 1981, the Anchorage RO wrote to the 
Moving Party and informed him that since he had not reported 
for his scheduled examination, the RO had had to discontinue 
his payments.  The letter advised him that unless he informed 
the VA of his willingness to report for an examination, no 
further action would be taken.  If he contacted the RO, the 
examination would be rescheduled and his claim would be 
reconsidered.  The letter also notified the Moving Party that 
if he believed the decision was incorrect, his notice of 
procedural and appellate rights was printed on the reverse 
side of the letter.  See 38 C.F.R. § 3.103 (1981-1984) (due 
process, procedural and appellate rights with regard to 
disability benefits).  Although the claims folder contains 
one note that the last date the benefits had been paid was 
October 1, 1981, the copy of the C&P Master File in the 
claims folder shows that payments were discontinued as of 
January 1, 1982.  




3.  VA properly refused the Moving Party's request to resume 
payments 

In February 1982, the Moving Party contacted the RO in Los 
Angeles, California, and provided the RO with his address in 
Avila Beach, California.  He also explained that he had not 
received notice of the July 31, 1981, VA examination until 
August 1981, because he had been away from home for four 
months.  He stated he was willing to report for an 
examination and asked to be rescheduled.  He also requested 
that his compensation not be stopped because he needed the 
income.  

The regulations in effect in 1982 at the time of the Moving 
Party's request to resume payments provided for a resumption 
of disability compensation payments under two circumstances-
after the veteran reported to the rescheduled examination or 
when there was no change in the evaluation-that is, when the 
evidence clearly established that during the period of his 
failure to report, the disability existed in the former 
compensable degree, the claim was not abandoned, and the 
rating agency had confirmed and continued the prior 
evaluation.  38 C.F.R. § 3.655 (1981-1984).  As of the Moving 
Party's March 1982 request, the RO had not yet determined 
whether the prior evaluation should be continued.  As a 
result, the general rule that applied to veterans who had 
shown up with for an examination after having had payment 
discontinued for an earlier failure to report for a n 
examination is applicable here.  

In March 1982, the RO determined that resumption of payments 
was not appropriate in this case.  The RO noted that the 
original evaluation was subject to a 2-year review and that 
the date the benefits were last paid was already beyond the 
two years after the January 10, 1979, effective date of the 
original award.  The Moving Party had not reported at that 
time for a reexamination.  Thereafter, an April 1982 letter 
was sent to the Moving Party from the Los Angeles RO 
explaining that his payments would not be resumed because his 
rating was required to be reviewed after two years and he 
failed to report for the scheduled physical examination.  He 
was advised that now he would have to be reevaluated by a re-
opened compensation claim and no payments would be authorized 
until he received a new evaluation rating.  Since that 
determination followed the regulation governing the 
resumption of disability compensation payments after a 
veteran's failure to report for a VA examination, the RO 
properly determined that resumption of payments was not 
warranted.  


4.  Assigning a new evaluation after the discontinuation of 
payments was appropriate 

In March 1982, the Moving Party reported to the rescheduled 
C&P reexamination.  
A rating decision was issued in April 1982.  The RO 
determined that the Moving Party's disability was considered 
to be at a non-compensable level.  Explaining that because 
the account had been suspended, the reduction provisions of 
38 C.F.R. § 3.105 were not applicable, the RO determined that 
the noncompensable rating was effective from January 1, 1982.  
The Moving Party appealed and in an August 1983 decision, the 
Moving Party's evaluation was increased to 10 percent, 
effective from January 1, 1982.  After the Moving Party 
perfected his appeal, the Board issued a December 1984 
decision determining that a disability rating in excess of 
10 percent was not warranted.  When the Board's decision was 
issued, the April 1982 decision and the August 1983 decisions 
were subsumed in the Board's December 1984 decision.  38 
C.F.R. §20.1104.  

The assignment of a new evaluation after the C&P examination 
was conducted was proper.  As discussed above, the 
regulations provide specific rules governing the resumption 
of disability compensation payments after those payments have 
been discontinued for a veteran's failure to report for a 
required VA examination.  38 C.F.R. § 3.655 (1981-1984).  
Clearly, since the Moving Party's disability had been rating 
at 100 percent prior to the discontinuation of the payments, 
and since 100 percent is the highest schedular rating 
available, the rule governing an increased evaluation is not 
applicable here,  38 C.F.R. § 3.655(e) (1981-1984).  
Similarly, since the Moving Party reported for the VA 
examination within one year from notice of the exam, the rule 
governing resumption of payments after a claim has been 
abandoned is not applicable here.  38 C.F.R. § 3.655(f) 
(1981-1984); see also 38 C.F.R. § 3.158 (a claim is abandoned 
when the disability compensation payments have been 
discontinued and the veteran fails to report for an 
examination within one year from the date the exam is 
requested).  

It is the rule governing a reduced evaluation that is 
applicable here.  The regulations provide that if, after 
failing to report for a VA examination and the 
discontinuation of payments, the veteran reports for the 
examination and the data shows a changed condition so that 
the disability is no longer compensable to the same degree, 
the award will not be reopened for the period of 
discontinuance.  38 C.F.R. § 3.655(d) (1981-1984).  With an 
exception not relevant here, if a lesser compensable degree 
of disability is shown, the award will be resumed at the 
lower rate.  38 C.F.R. § 3.655(d) (1981-1984).  In other 
words, if the data from the reexamination shows that the 
veteran's disability should properly be assigned a lower 
disability rating, the lower disability rating will be 
assigned for the period during which the prior evaluation was 
discontinued.  

That is exactly what was done here.  Because the March 1982 
examination showed that a 10 percent rating was warranted, 
the 10 percent rating was assigned as of January 1982, the 
date when the payments had been discontinued.  Thus, the 
Board's decision to assign a new rating was properly based on 
the regulations governing the resumption of discontinued 
payments after failure to report for a VA examination.  See 
also 38 C.F.R. § 3.501 (1981-1984) (the effective date of 
discontinuance of compensation will be the earliest of the 
dates stated in this section; where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit; for resumption after 
failure to report for a VA examination, see 38 C.F.R. 
§ 3.655) (a July 1983 amendment found in 48 Fed. Reg. 34473 
did not apply to any portion of the regulation addressing 
failure to report for examinations).  


5.  One of the regulations relied upon by the Moving Party is 
explicitly not applicable to this case 

The Moving Party relies on paragraphs (a) and (b) of  38 
C.F.R. § 3.344 (1981-1984) to argue that the Board did not 
follow those procedures properly in reducing the Moving 
Party's evaluation.  But paragraph (c) of that regulation 
explicitly provides that the provisions of paragraphs (a) and 
(b) apply to ratings which have continued for long periods at 
the same level (5 years or more) and do not apply to 
disabilities that have not become stabilized and are likely 
to improve.  38 C.F.R. § 3.344(c) (1981-1984).  

The Moving Party's 100 percent rating was in effect for only 
3 years (and the rating was in effect for the third year only 
because the RO did not discontinue the compensation payments 
as early as it could have) and as discussed above, 
stabilization had not been established.  Indeed, the last 
sentence of paragraph (c) provides that with respect to 
disabilities that are not stabilized and are likely to 
improve, a reexamination disclosing physical or mental 
improvement in the veteran's condition will warrant a 
reduction in rating.  38 C.F.R. § 3.344(c) (1981-1984).  
Since the Moving Party's disability was not established as 
stabilized and had not been in effect for 5 years or longer, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are simply not 
applicable to this case. 


6.  The regulation governing the continuance of total 
disability ratings is not applicable here because the Moving 
Party's evaluation had been discontinued 

The Moving Party argues that the Board's December 1984 
decision was CUE because the procedures set forth in 38 
C.F.R. § 3.343 (1981-1984) governing the continuance of total 
disability ratings were not followed by the Board.  That 
regulation provides that total disability ratings warranted 
by the severity of the condition will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  38 C.F.R. 
§ 3.343(a) (1981-1984).  The Moving Party argues that the 
March 1982 C&P examination report did not reflect material 
improvement in either his physical or mental condition.  In 
the pleading prepared by his former attorney for a different 
proceeding, the Moving Party states that the provision of 38 
C.F.R. § 3.343 (1981-1984) should be applied before the 
provisions of 38 C.F.R. § 3.655 (1981-1984).  But he cites to 
no legal authority for that position.  




Indeed, the Board did not commit CUE in not applying  the 
provisions of 38 C.F.R. § 3.343 (1981-1984) because those 
provisions simply are not applicable to a case where the 
disability compensation payments have been discontinued due 
to failure to report for a VA examination.  The title of 38 
C.F.R. §3.343-namely, Continuance of total disability 
ratings-shows that the provision applies to a total 
disability rating that is in effect and is continuing.  But, 
as discussed above, the evaluation at issue here was 
discontinued as a result of a regulation that required such 
discontinuance.  Since there was no continuance of a total 
disability rating in this case in which the evaluation had 
been discontinued, 38 C.F.R. § 3.343 does not apply.  Cf., 
Jones v. West, 12 Vet. App. 98, 103 (1998) (for law as it 
existed in 1949, the Board correctly determined that the 
regulation governing procedures for changing a "running 
award" was not applicable to an award that had been 
abandoned, discontinued, or suspended under the applicable 
regulations).  


7.  To the extent the Moving Party's theories are factual 
arguments, they do not establish CUE 

As part of the Moving Party's reliance on 38 C.F.R. § 3.344 
(which, as discussed above, is not applicable here),  he 
argues that because the May 1979 rating decision states that 
the Moving Party has one to two episodes of syncope per 
month, and the RO stated in the April 1982 rating decision 
that the Moving Party experienced 1-2 episodes of syncope per 
month, the rating Board's December 1984 decision must assign 
the same total rating as was assigned in the May 1979 rating 
decision.  This is nothing more than an argument that the 
result should be different because the facts were not weighed 
properly.  A brief glance at the May 1979 rating decision and 
the December 1984 decision makes clear that many more facts 
than the frequency of syncope events were addressed in both 
decisions.  Indeed, the Moving Party's June 2007 CUE motion 
acknowledges that many facts are relevant in assigning a 
disability rating.  

In essence, the Moving Party disagrees with the manner in 
which the Board weighed or evaluated the facts before it in 
December 1984.  His argument that the Board failed to give 
enough weight to the frequency of the Moving Party's syncope 
is without merit and amounts to a disagreement with the 
Board's evaluation of the facts before it.  This does not 
constitute CUE.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Crippen v. Brown, 9 Vet. App. 412 (1996).

In addition, the Moving Party also refers to much medical 
evidence that did not exist at the time of the December 1984 
Board decision.  For example, he cites to Dr. Goelsch's 
September 1997 medical opinion and he often refers to his 18 
years of symptoms since the Board's decision.  Review for 
clear and unmistakable error in a prior Board decision, 
however, must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  
Thus, none of the later evidence about the Moving Party's 
condition can be considered here.  

He also argues that because some of the Moving Party's 
inservice records were burned in a fire, all of the facts 
were not before the Board when it reached its December 1984 
decision.  But service connection had already been awarded to 
the Moving Party in an earlier claim, so that the Board's 
concern in its December 1984 decision was the proper rating 
of the Moving Party's disability since January 1982, which no 
inservice records would address.  In any event, although the 
Moving Party raises that argument, he does not address what 
facts might have been in those records that were not 
available to the Board.  The Board did not commit CUE in 
deciding the appropriate disability rating for a period of 
time subsequent to the Moving Party's service treatment 
records.  


C.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  But a 
motion for the reversal or revision of a prior decision due 
to CUE is not a claim but a collateral attack on a prior 
decision.  Since one requesting such reversal or revision is 
not a claimant within the meaning of the above-cited 
provisions, the notice and assistance provisions applicable 
to claimants do not apply in a CUE adjudication.  See Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  


ORDER

The motion for revision of the December 1984 decision of the 
Board denying an evaluation in excess of 10 percent for post-
concussion syndrome on the basis of CUE is denied.  



                       
____________________________________________
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



